

117 S900 IS: Southern New England Regional Commission Act
U.S. Senate
2021-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 900IN THE SENATE OF THE UNITED STATESMarch 23, 2021Mr. Whitehouse (for himself and Mr. Reed) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend title 40, United States Code, to establish a Southern New England Regional Commission, and for other purposes.1.Short titleThis Act may be cited as the Southern New England Regional Commission Act.2.Establishment of Southern New England Regional Commission(a)EstablishmentSection 15301(a) of title 40, United States Code, is amended by adding at the end the following:(4)The Southern New England Regional Commission..(b)Purposes for economic and infrastructure development grantsSection 15501 of title 40, United States Code, is amended by striking subsection (a) and inserting the following:(a)In generalA Commission may make grants to States and local governments, Indian Tribes, and public and nonprofit organizations for projects, approved in accordance with section 15503—(1)to develop the transportation infrastructure of the region of the Commission;(2)to develop the basic public infrastructure of the region of the Commission;(3)to develop the telecommunications infrastructure of the region of the Commission;(4)to assist the region of the Commission in obtaining job skills training, skills development and employment-related education, career pathways, apprenticeship opportunities, entrepreneurship, technology, job coaching to address the cliff effect, work supports (including child care), and business development;(5)to provide assistance to severely economically distressed and underdeveloped areas of a region that lack financial resources for improving—(A)basic health care;(B)two-generational practices that improve school and workforce readiness and success; and (C)other public services, including work supports critical for families seeking employment, which may include quality child care, transportation, health, and housing;(6)to promote resource conservation, tourism, recreation, and preservation of open space in a manner consistent with economic development goals;(7)to promote the development of renewable and alternative energy sources;(8)to support the maritime economy, including boat and ship building and repair industries;(9)to assist in developing defense manufacturing industries;(10)to promote the adoption of composite and other innovative materials in public transportation;(11)to grow the capacity for successful community economic development in the region of the Commission;(12)to provide for employment training for populations seeking employment, including parents in poverty, adults in recovery, and reentry adults, in areas with worker shortages; and(13)to otherwise achieve the purposes of this subtitle..(c)Designation of region(1)In generalSubchapter II of chapter 157 of title 40, United States Code, is amended by adding at the end the following:15734.Southern New England Regional CommissionThe region of the Southern New England Regional Commission shall include the following counties:(1)Rhode islandEach county in the State of Rhode Island.(2)ConnecticutThe counties of Hartford, New Haven, Windham, Tolland, Middlesex, and New London in the State of Connecticut.(3)MassachusettsThe counties of Hampden, Plymouth, Barnstable, Essex, Worcester, and Bristol in the State of Massachusetts..(2)Clerical amendmentThe analysis for subchapter II of chapter 157 of title 40, United States Code, is amended by adding at the end the following:15734. Southern New England Regional Commission..